MILLIKEN, Chief Justice.
On April 28, 1964, petitioner, a confinee of Eddyville State Penitentiary, filed this action pro se to compel Judge Frank A. Ropke of the Jefferson Circuit Court, Criminal Branch, to issue a final ruling on petitioner’s motion to vacate judgment under RCr 11.42 which he had filed in that court on February 10, 1964.
On April 1, 1964, petitioner’s motion was overruled by Judge Ropke whose order read in part as follows:
This case coming to be heard on movant’s Motion to Vacate Judgment and Affidavit to Proceed in Forma Pauperis and on the Motion of the Commonwealth of Kentucky to overrule same, and the Court being sufficiently advised, it is ordered and adjudged that this motion be, and the same is hereby overruled.”
To clarify a possible misinterpretation of the above order, on May S, 1964, Judge Ropke amended his order to read as follows:
“This case coming on for hearing on the Motion of Petitioner, James R. Graston, to Vacate Judgment herein pursuant to RCr 11.42, and on the Response of the Commonwealth of Kentucky, it is ordered that said Motion to Vacate Judgment be and the same hereby is overruled.”
Since the above amended ruling was entered at a date subsequent to the petition*252er’s filing of this action in the Court of Appeals and before the case was submitted to us, the need for the order is now moot because the petitioner has been granted the relief prayed.